DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvey (4,789,574).
Selvey discloses a vehicle cargo area liner system (10) comprising a liner (10) covering a cargo area (RB) of a vehicle, as shown in Figures 1-4.  The liner (10) has a first end (16), a second end (50), a first passenger side, a second driver side (20), an outer surface, and an inner surface, as shown in Figures 1-4.  First and second inner connectors (30) are positioned on the inner surface of the liner (10) to connect the liner to the cargo area (RB), as shown in Figures 1-4.  First and second outer connectors (30) are positioned on the outer surface of the liner (10), as shown in Figures 1-3.  The connectors are capable of connecting to a cover, as broadly claimed.  In reference to claims 2 and 3, the inner and outer connectors (30) are hook and loop fasteners, as disclosed on lines 33-38 of column 3.  In reference to claims 4 and 5, the inner and outer connectors (30) are snap couplers, as disclosed on lines 26-32 of column 3.  In reference to claim 6, the first inner connector is comprised of a first strip of hook and loop fasteners along the first side of the inner surface and the second inner connector is comprised of a second strip of hook and loop fasteners along the second side, as shown in Figures 1-4.  In reference to claim 7, the first outer connector is comprised of a third strip of hook and loop fasteners along the first side of the outer surface and the second outer connector is comprised of a fourth strip of hook and loop fasteners along the second side of the outer surface, as shown in Figures 1-4.  In reference to claim 9, the liner (10) comprises one or more securing connectors (30) positioned near the second end (50) of the liner, as shown in Figure 1.  In reference to claim 10, the outer connectors (30) are connected to the outer surface of the liner (10) and the inner connectors (30) are connected to the inner surface of the liner (10), as shown in Figures 1-4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Selvey (4,789,574) in view of Derbes et al. (8,840,166).
Selvey discloses a first end (50) and a second end (16), as shown in Figures 1-4.  However, Selvey does not disclose the opening.
Derbes et al. teaches providing openings (21) at the first rear end of the liner, as shown in Figures 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide openings in the liner of Selvey near the first end, as taught by Derbes et al., to provide handles for easy handling.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Selvey (4,789,574) in view of Waterman (8,430,441).
Selvey does not disclose the vehicle is a pickup truck
Waterman teaches providing a liner (200) to a bed of a pickup truck (100), as shown in Figures 1-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liner of Selvey to bed of a pickup truck, as taught by Waterman, as an additional use of the liner to improve liner sales.  
Allowable Subject Matter
Claims 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612